REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is drawn to a method of manufacturing a stool composition comprising viable fecal bacteria from a stool of a healthy human donor, while limiting damage of the fecal bacteria during the manufacture and storage of the stool composition such that it preserves a number of viable bacteria from the stool sufficient to overcome a Clostridium difficile infection in a patient.
Hlavka (WO 2011/094027) was found the closest prior art based on its disclosure of a method of preparing a donor fecal sample for use in a patient undergoing fecal bacteriotherapy such as for treating C. difficile colitis, wherein said donor fecal sample comprises desirable gut bacteria from a healthy donor. The disclosed preparation method comprises: obtaining a fecal sample and a blood sample from one or more healthy donors like the patient’s spouse or close relative; storing the samples in a bag or one or more storage containers and cooling at least one of the samples; shipping the fecal and blood samples to a facility; testing the samples; processing the fecal sample (includes blending, filtering, and adding a cryoprotectant); preparing the processed fecal sample for delivery to the patient such as placing it into a sterile delivery container; and finally shipping to a clinician or caregiver at a treatment facility. 
Hlavka differs from the claimed invention in that it only teaches freezing the obtained stool sample during shipping to facility for processing and does not teach storing the stool as a non-frozen stool before its processing. Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182) was initially applied as a secondary reference to address this unmet limitation. But upon re-evaluation of said prior art as a whole, it is determined that experimental results show that freezing does not significantly affect the total number of viable bacteria remaining after thawing fecal samples that were stored in the presence of glycerol for 4 months. Individual variability in frozen samples was found to be similar to that observed in fresh samples. Given that the relative equilibrium between bacterial populations is preserved, Guerin-Danan et al. confirms the usefulness or relevance of freezing fecal samples with glycerol. Thus, there is no reason or motivation to modify the disclosed preparation method of Hlavka using Guerin-Danan et al.’s teachings. The prior art rejections have therefore been withdrawn.
Some dependent claims were also previously rejected under 35 U.S.C. 112, second paragraph. The amendments made on claims 46, 47, 53, and 55-56 were sufficient to overcome issues of indefiniteness. 
	Moreover, the terminal disclaimer filed on 6/27/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,962,413 and 10,328,107, has been reviewed and accepted, thereby obviating the double patenting rejection over said patents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 44-63 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651